Sub-Item 77O (a) Rule 10f-3 Transaction Dreyfus Variable Investment Fund  Quality Bond Portfolio On December 8, 2009, Dreyfus Variable Investment Fund-Quality Bond Portfolio (the "Fund"), purchased $85,000 of Lincoln National 6.25% / 02/15/2020 CUSIP# 534187AY5 (the Notes). The Notes were purchased from UBS Securities, a member of the underwriting syndicate of which BNY Capital Markets, LLC, an affiliate of the Funds investment adviser, was a member. BNY Capital Markets, LLC, Inc. received no benefit in connection with the transaction. UBS Investment Bank received a commission of 0.65% per Note. The following is a list of the syndicate's primary members: UBS Investment Bank U.S. Bancorp Investments, Inc. BNY Mellon Capital Markets, LLC KeyBank Capital Markets Mitsubishi UFJ Securities Comerica Securities Fifth Third Securities, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures at the Funds Board meeting held on March 2, 2010. Sub-Item 77O (b) Rule 10f-3 Transaction Dreyfus Variable Investment Fund  Quality Bond Portfolio On December 10, 2009, Dreyfus Variable Investment Fund-Quality Bond Portfolio (the "Fund"), purchased $414,000 of Boston Scientific 6.0% / 01/15/2020 CUSIP# 101137AK3 (the Notes). The Notes were purchased from J.P. Morgan, a member of the underwriting syndicate of which BNY Capital Markets, LLC, an affiliate of the Funds investment adviser, was a member. BNY Capital Markets, LLC, Inc. received no benefit in connection with the transaction. J.P. Morgan received a commission of 0.875% per Note. The following is a list of the syndicate's primary members: BofA Merrill Lynch Deutsche Bank Securities J.P. Morgan Barclays Capital BNP Paribas RBS Daiwa Securities American Inc. Mitsubishi UFJ Securities Mizuho Securities USA Inc. Wells Fargo Securities BBVA Securities BNY Mellon Capital Markets, LLC RBC Capital Markets Scotia Capital ING Wholesale Allied Irish Banks, Corporate Banking Standard Chartered Bank Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures at the Funds Board meeting held on March 2, 2010. Sub-Item 77O (c) Rule 10f-3 Transaction Dreyfus Variable Investment Fund  Quality Bond Portfolio On December 10, 2009, Dreyfus Variable Investment Fund-Quality Bond Portfolio (the "Fund"), purchased $150,000 of Boston Scientific 7.375% / 01/15/2040 CUSIP# 101137AL1 (the Notes). The Notes were purchased from J.P. Morgan, a member of the underwriting syndicate of which BNY Capital Markets, LLC, an affiliate of the Funds investment adviser, was a member. BNY Capital Markets, LLC, Inc. received no benefit in connection with the transaction. J.P. Morgan received a commission of 1.0% per Note. The following is a list of the syndicate's primary members: BofA Merrill Lynch Deutsche Bank Securities J.P. Morgan Barclays Capital BNP Paribas RBS Daiwa Securities American Inc. Mitsubishi UFJ Securities Mizuho Securities USA Inc. Wells Fargo Securities BBVA Securities BNY Mellon Capital Markets, LLC RBC Capital Markets Scotia Capital ING Wholesale Allied Irish Banks, Corporate Banking Standard Chartered Bank Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures at the Funds Board meeting held on March 2, 2010.
